Case: 17-60200      Document: 00514401115         Page: 1    Date Filed: 03/26/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                      Fifth Circuit

                                                                                  FILED
                                                                              March 26, 2018
                                    No. 17-60200
                                  Summary Calendar                             Lyle W. Cayce
                                                                                    Clerk


SONIA CALDERON-LUCAS; DARLIN ANAI CALDERON-CALDERON,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 371 037
                               BIA No. A208 371 038


Before JOLLY, OWEN, and HAYNES, Circuit Judges.
PER CURIAM: *
       Guatemalan citizens Sonia Calderon-Lucas and her minor child, Darlin
Anai Calderon-Calderon, entered this country without inspection and applied
for asylum and withholding of removal, arguing that they experienced past
persecution and held a well-founded fear of persecution in Guatemala based
on their membership in a particular social group. The immigration judge (IJ)



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60200    Document: 00514401115     Page: 2   Date Filed: 03/26/2018


                                 No. 17-60200

denied relief, and the Board of Immigration Appeals (BIA) dismissed their
appeal on the merits. They now petition for review of that decision.
      Although we have authority to review only the BIA’s decision, we can
“consider the IJ’s decision to the extent that it influenced the BIA.” Masih v.
Mukasey, 536 F.3d 370, 373 (5th Cir. 2008). We review the BIA’s factual
findings, such as the finding that an alien is not eligible for asylum or
withholding of removal, for substantial evidence. Chen v. Gonzales, 470 F.3d
1131, 1134 (5th Cir. 2006). Under this standard, we will not reverse the BIA’s
decision unless we conclude “not only that the evidence supports a contrary
conclusion, but also that the evidence compels it.” Id. (internal quotation
marks and citation omitted).
      To qualify for asylum, the petitioners must demonstrate that they are
unable or unwilling to return to Guatemala because of persecution or a well-
founded fear of persecution and that their membership in a particular social
group “was or will be at least one central reason for the persecution.” Orellana-
Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012). To qualify for withholding
of removal, they must demonstrate a clear probability that, if returned to
Guatemala, their life or freedom would be threatened by persecution on
account of their membership in a particular social group. See Roy v. Ashcroft,
389 F.3d 132, 138 (5th Cir. 2004).
      To show that they were persecuted or face future persecution based on
their membership in a particular social group, the petitioners “must show that
they are members of a group of persons that share a common immutable
characteristic that they either cannot change or should not be required to
change because it is fundamental to their individual identities or consciences.”
Orellana-Monson, 685 F.3d at 518 (internal quotation marks and citation
omitted). A proffered social group must also be sufficiently particular and



                                       2
    Case: 17-60200    Document: 00514401115     Page: 3   Date Filed: 03/26/2018


                                 No. 17-60200

socially distinct to be cognizable. Hernandez-De La Cruz v. Lynch, 819 F.3d
784, 786-87 & n.1 (5th Cir. 2016).
      The BIA specifically concluded that the petitioners’ “proposed group
lacks social distinction,” as the record did not establish that it was “perceived
as a group by Guatemalan society.” The petitioners have not directed us to any
evidence, nor has our review of the record revealed any evidence, that their
proposed social group would be seen as a recognizable, distinct group in
Guatemalan society. See Orellana-Monson, 685 F.3d at 522. Their conclusory
assertion to the contrary is insufficient to compel a conclusion different from
that of the BIA. See Chen, 470 F.3d at 1134. Accordingly, the petition for
review is DENIED.




                                       3